—In an action to recover damages for injury to property, the defendant Pipelining Products, Inc., appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 17, 1997, which granted the plaintiffs’ motion for leave to enter a judgment on the issue of liability upon its default in answering and denied its cross motion, inter alia, to vacate its default.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to enter a judgment upon the appellant’s default in answering (see, Mondrone v Lakeview Auto Sales & Serv., 170 AD2d 586). It was incumbent upon the appellant to show a reasonable excuse for the one-year delay in serving its answer (see, CPLR 3012 [d]; 5015 [a]). The appellant’s only excuse, that due to an oversight counsel was not retained, is insufficient under the circumstances of this case (see, Martyn v Jones, 166 AD2d 508). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.